Yellott, J.,
delivered the opinion of the Court.
Proceedings were commenced in this case by a petition invoking the official action of the Commissioners of Harford *62County, and asking for the opening of a public road over the lands of the plaintiff in error and of other citizens of said county. Upon this petition a commission was issued to examiners, and from the order confirming the repoj-t of said examiners, an appeal was taken to the Circuit Court for Harford County. In that Court issues were framed, and a trial by jury resulted in a verdict and judgment. The cause has been brought into this Court on writ of error founded on alleged irregularities in the proceedings.
It is clear that the only question which can be considered and determined in this Court, is that which relates to the jurisdiction of the Court below. If that Court assumed a jurisdiction which did not belong to it, and the proceedings were coram nonjudice, the interposition of this Court has been properly invoked. But if the Circuit Court had jurisdiction then its alleged errors and irregularities cannot be reviewed and corrected in the Court.of Appeals of this State, because the statute giving an appeal from any decision or order of the County Commissioners to the Circuit Court, says that the judgment of said Court on such appeal “shall be final and may be enforced by due process of law.” Rev. Code, Art. 71, sec. 9.
If the Court below acted in the exercise of a special jurisdiction given by a statute which does not provide for the further prosecution of the cause, but in express terms, renders its judgment a finality, then no supposed error committed by it can be brought here for revision-and correction. As was decided by this Court in the very recent case of Gaither vs. Watkins, 66 Md., 582: If the County Commissioners had jurisdiction over the subject-matter, subsequent irregularities in their proceedings or in those of the examiners, were matters to be taken advantage of by way of appeal to the Circuit Court. “Such irregularities in no manner affected their jurisdiction over the subject-matter.”
In the case just cited this Court has decided that “the County Commissioners have exclusive jurisdiction in regard *63to the opening of public ro.ads.” This jurisdiction is given by the general law applicable to all the counties in the State. The Md. Code of General Laws, Art. 28, sec. 12, provides that “all applications for opening, altering or closing roads shall be by petition to the County Commissioners.” The local law of 1878, ch. 356, does not confer the jurisdiction. It simply designates the mode and manner in which the jurisdiction given by the general law shall he exercised with respect to the publication of notices and other papers issuing from the office of the County Commissioners. It has no application, as has been contended, to the petition and notice coming from persons applying for the opening, altering, locating or widening of any road. If it did, then a non-compliance with its provisions would affect the question of jurisdiction. If the Commissioners had no jurisdiction the Circuit Court would have none. The Act is intended to apply to the publication of notices and other papers by the Commissioners after they have proceeded to exercise the jurisdiction conferred by the general law.
It is manifest that, if the Commissioner’s of Harford County, in the exercise of the jurisdiction conferred by the general law, deviated from the provisions of the local law with respect to the publication of any notice or other paper, they committed an error which, as this Court has said in 66 Md., could have been corrected on an appeal to the Circuit Court. The Circuit Court had jurisdiction, and even if it committed errors, as has been alleged by the plaintiff in error, such errors cannot be examined and corrected in this Court, because the statute giving appellate jurisdiction to the Circuit Court, declares that its judgment shall be final and conclusive. As was said in Rundle vs. Mayor, &c., of Baltimore, 28 Md., 361, which was an appeal from the judgment of the Criminal Court dismissing an appeal from the Commissioners for opening streets, “if no appellate power whatever had been conferred on the *64Criminal Court of Baltimore in. such cases, its judgment, unwarrantably pronounced in assertion of jurisdiction over the subject, might by appeal be reviewed and reversed in this Court.” But the Court proceeds to say that the right of appeal to the Criminal Court being given, “its judgment is final and conclusive, there being no right of appeal given by statute from such judgment.”
(Decided 9th December, 1887.)
This case, it is true, is brought here, not oh appeal but by writ of error, but the same principle is applicable. In Coston vs. Coston, 25 Md., 504, it was decided that a writ of error has no more extensive range or greater effect than an appeal; they being but different modes of obtaining a review of judgments of Courts of inferior jurisdiction in an appellate tribunal. From what has been said it is apparent that this writ of error should be dismissed,

Writ of error dismissed.